                                           Case 5:20-cv-03780-BLF Document 10 Filed 12/29/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     SAM SOHN,                                         Case No. 20-cv-03780-VKD
                                                        Plaintiff,
                                   9
                                                                                           ORDER FOR REASSIGNMENT TO A
                                                 v.                                        DISTRICT JUDGE
                                  10

                                  11     CALIFORNIA HOUSING FINANCING                      REPORT AND RECOMMENDATION
                                         AGENCY, et al.,                                   RE DISMISSAL OF AMENDED
                                  12                                                       COMPLAINT
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14          Pro se plaintiff Sam Sohn filed this action, alleging that she was wrongfully deprived of

                                  15   certain federal funds in connection with her home mortgage. Ms. Sohn filed her complaint, along

                                  16   with an application to proceed in forma pauperis (“IFP”) (Dkt. Nos. 1, 2), and subsequently

                                  17   requested an extension of time with respect to “all the court procedures,” so that she could consult

                                  18   with an attorney and file an amended complaint. Dkt. No. 6.

                                  19          The Court granted Ms. Sohn’s IFP application, finding that she qualified financially for

                                  20   IFP status. Dkt. No. 7. However, upon review of her complaint pursuant to 28 U.S.C § 1915, the

                                  21   Court noted that Ms. Sohn had not clearly alleged any basis for a claim giving rise to federal

                                  22   subject matter jurisdiction. Id. at 2. The complaint sought $5 million in damages against

                                  23   defendants “California Housing Financing Agency,” “Keep Your Home California,” (“KYHC”)

                                  24   and a “Government Claims Program,” alleging that Ms. Sohn was qualified to receive federal

                                  25   funds for her home mortgage payments, but defendants reportedly declined to award her the funds

                                  26   and committed perjury in a state court action. The complaint further alleged that certain KYHC

                                  27   employees conspired with Ms. Sohn’s mortgage lender to illegally foreclose on Ms. Sohn’s

                                  28   property. Ms. Sohn’s complaint, however, did not identify any particular federal claim for relief,
                                           Case 5:20-cv-03780-BLF Document 10 Filed 12/29/20 Page 2 of 6




                                   1   and the Court found her allegations too vague to establish a legally coherent theory of liability

                                   2   arising under federal law. Id. Additionally, while Ms. Sohn’s civil cover sheet indicated that her

                                   3   suit concerned a “U.S. Government Defendant” (Dkt. No. 1-1), it was not apparent that any of the

                                   4   named defendants matched that description. Id. The Court further noted that Ms. Sohn did not

                                   5   allege diversity jurisdiction under 28 U.S.C. § 1332, and that the complaint’s allegations indicated

                                   6   that there was no basis for such jurisdiction in any event. Id.

                                   7          Given the apparent lack of subject matter jurisdiction, Ms. Sohn’s complaint ordinarily

                                   8   would have been subject to dismissal. However, in view of Ms. Sohn’s stated desire to consult

                                   9   with an attorney and file an amended complaint, the Court deferred further review of the merits of

                                  10   her complaint, granted her request for an extension of time, and set a September 25, 2020 deadline

                                  11   for the filing of an amended pleading. Dkt. No. 7.

                                  12          Ms. Sohn timely filed her amended complaint. Dkt. No. 8. The amended complaint
Northern District of California
 United States District Court




                                  13   continues to allege that “CalHFA MAC” or “CALHFA Mortgage Assistance Corporation” (now

                                  14   alleged to be the same organization as KYHC) wrongfully denied payment of federal funds

                                  15   regarding Ms. Sohn’s mortgage, conspired with her lender to illegally foreclose on her home, and

                                  16   lied in a state court action, leading Ms. Sohn to dismiss her claims in that action. Id. at 6-9.

                                  17   Additionally, Ms. Sohn now seems to allege that Senator Dianne Feinstein was also involved in

                                  18   the conspiracy to deprive Ms. Sohn of funds and foreclose on her home, and that the U.S. Treasury

                                  19   Department is liable for failing to investigate what Ms. Sohn says was an abuse of federal funds

                                  20   (i.e., KYHC’s failure to pay those funds to her). Id. at 9-10. Ms. Sohn claims that, at the very

                                  21   least, Senator Feinstein and the U.S. Treasury Department should have intervened to prevent the

                                  22   foreclosure of her home. Id. at 13. The amended complaint asserts that the alleged events

                                  23   constitute a violation of 42 U.S.C. § 1985.1 See id. at 5, 11. Having reviewed Ms. Sohn’s

                                  24   amended complaint, this Court recommends that it be dismissed with leave to amend.2

                                  25
                                       1
                                  26    The amended complaint does not invoke diversity jurisdiction under 28 U.S.C. § 1332, and the
                                       Court finds no basis for such jurisdiction.
                                  27   2
                                        Absent consent from all parties, a magistrate judge has no authority to issue a dispositive order.
                                  28   28 U.S.C. § 636; Williams v. King, 875 F.3d 500 (9th Cir. 2017). Accordingly, this Court will
                                       have this matter reassigned to a district judge, along with the present report and recommendation.
                                                                                           2
                                           Case 5:20-cv-03780-BLF Document 10 Filed 12/29/20 Page 3 of 6




                                   1          “Section 1985 ‘creates no independent cause of action and provides remedial relief only

                                   2   after a violation of a specifically defined and designated federal right is first established.’”

                                   3   Mancini v. City of Cloverdale Police Dep’t, No. 15-cv-02804-JSC, 2015 WL 3993216, at *3 (N.D.

                                   4   Cal. June 30, 2015) (quoting Harmon v. City of Fresno, No. CV F 08-1311 LJO GSA, 2008 WL

                                   5   4690897, at *9 (E.D. Cal. Oct. 21, 2008)). “Section 1985 contains three subsections, each

                                   6   addressing a different type of misconduct.” Lenk v. Sacks, Ricketts & Case LLP, No. 19-cv-

                                   7   03791-BLF, 2020 WL 2793480, at *4 (N.D. Cal. May 29, 2020). “Subsection (1) addresses

                                   8   conduct that prevents an officer from performing duties; subsection (2) addresses conduct that

                                   9   prevents access to federal or state courts; and subsection (3) addresses conspiracies to deprive

                                  10   persons of rights or privileges.” Id. (citing 42 U.S.C. § 1985). Ms. Sohn’s amended complaint

                                  11   does not specify which subsection(s) she asserts here. However, based on the allegations of her

                                  12   amended complaint, it seems that Ms. Sohn may be asserting a claim under § 1985(2) and
Northern District of California
 United States District Court




                                  13   § 1985(3).

                                  14          The second clause of § 1985(2) concerns access to state courts, see Portman v. County of

                                  15   Santa Clara, 995 F.2d 898, 909 (9th Cir.1993), and gives rise to a claim for relief where:

                                  16
                                                      two or more persons conspire for the purpose of impeding, hindering,
                                  17                  obstructing, or defeating, in any manner, the due course of justice in
                                                      any State or Territory, with intent to deny to any citizen the equal
                                  18                  protection of the laws, or to injure him or his property for lawfully
                                                      enforcing, or attempting to enforce, the right of any person, or class
                                  19                  of persons, to the equal protection of the laws.

                                  20   42 U.S.C. § 1985(2). “Section 1985(3) ‘prohibits conspiracies for the purpose of depriving, either

                                  21   directly or indirectly, any person or class of persons of the equal protection of the laws[.]’” Lenk,

                                  22   2020 WL 2793480, at *4 (quoting Holgate v. Baldwin, 425 F.3d 671, 676 (9th Cir. 2005)).

                                  23   Section 1985(3) also protects “non-racial groups only if ‘the courts have designated the class in

                                  24   question a suspect or quasi-suspect classification requiring more exacting scrutiny or . . . Congress

                                  25   has indicated through legislation that the class require[s] special protection.’” Id. (quoting

                                  26   Holgate, 425 F.3d at 676). To successfully state a claim under Section 1985(3), a plaintiff must

                                  27   plead facts establishing:

                                  28
                                                                                          3
                                           Case 5:20-cv-03780-BLF Document 10 Filed 12/29/20 Page 4 of 6



                                                          (1) a conspiracy; (2) for the purpose of depriving, either directly
                                   1                      or indirectly, any person or class of persons of the equal protection
                                                          of the laws, or of equal privileges and immunities under the laws;
                                   2                      and (3) an act in furtherance of this conspiracy; (4) whereby a
                                                          person is either injured in his person or property or deprived of
                                   3                      any right or privilege of a citizen of the United States.
                                   4   Steshenko v. Gayrard, 70 F. Supp. 3d 979, 998 (N.D. Cal. 2014) (quoting Sever v. Alaska Pulp

                                   5   Corp., 978 F.2d 1529, 1536 (9th Cir.1992)). “A mere allegation of conspiracy is insufficient to

                                   6   state a claim.” Id. (citing Holgate, 425 F.3d at 676-77). Allegations that have been held

                                   7   sufficiently specific to properly state a claim for conspiracy include those that “identify the period

                                   8   of the conspiracy, the object of the conspiracy, and certain other actions of the alleged conspirators

                                   9   taken to achieve that purpose,” as well as those that “identify which defendants conspired, how

                                  10   they conspired and how the conspiracy led to a deprivation of . . . constitutional rights[.]” Id. at

                                  11   998-99 (internal quotations and citations omitted). Moreover, claims brought under either the

                                  12   second clause of § 1985(2) or under § 1985(3) require a showing of class-based animus. Mancini,
Northern District of California
 United States District Court




                                  13   2015 WL 3993216 at *4 (citing cases).

                                  14          Ms. Sohn’s amended complaint broadly asserts that she is “disable[d]”, that “English is

                                  15   [her] second language,” and that she “has language limitation.” Dkt. No. 8 at 5. She also claims

                                  16   that Senator Feinstein “ignored and discriminated [against] [Ms. Sohn]’s disability and race and

                                  17   nation origin language limitation” by not taking Ms. Sohn’s phone calls. Id. at 10, 14. Beyond

                                  18   racial classifications, courts have questioned whether a § 1985 claim may be based on class-based

                                  19   animus against individuals with disabilities. See, e.g., Thompson v. Cal. Dep’t of Corr. & Rehab.,

                                  20   No. 16-cv-03415-CW, 2017 WL 4098855, at *7 (N.D. Cal. Sept. 15, 2017). For present purposes,

                                  21   however, the Court need not decide that issue because Ms. Sohn’s amended complaint is devoid of

                                  22   facts suggesting that any conspiracy, assuming that one existed, was motivated by animus against

                                  23   her alleged disabled status, race, or national origin. Nor does the amended complaint contain facts

                                  24   from which it plausibly may be inferred that any defendant participated in any such conspiracy.

                                  25   At least with respect to conspiracy claims under § 1985(3), the Supreme Court has observed that

                                  26   “[d]iscriminatory purpose . . . implies more than intent as volition or intent as awareness of

                                  27   consequences.” Bray v. Alexandria Women’s Health Clinic, 506 U.S. 263, 271-72 (1993) (internal

                                  28   quotations and citation omitted). Rather, “[i]t implies that the decisionmaker . . . selected or
                                                                                          4
                                           Case 5:20-cv-03780-BLF Document 10 Filed 12/29/20 Page 5 of 6




                                   1   reaffirmed a particular course of action at least in part ‘because of,’ not merely ‘in spite of,’ its

                                   2   adverse effects upon an identifiable group.” Id. (citation omitted). Moreover, Ms. Sohn’s

                                   3   amended complaint does not clearly allege (1) a specific conspiracy between the defendants;

                                   4   (2) the scope of the conspiracy; (3) the role of each defendant in the conspiracy, or (4) how the

                                   5   alleged conspiracy operated. Ms. Sohn’s allegations are particularly thin with respect to Senator

                                   6   Feinstein and the U.S. Treasury Department. Indeed, other than conclusory allegations that an

                                   7   officer of CALHFA/KYHC “politically conspired” with Senator Feinstein and Treasury

                                   8   Department staff (Dkt. No. 8 at 9, 10), there are no facts that plausibly suggest that they ever

                                   9   agreed to enter into a conspiracy with any other defendant.

                                  10           For these reasons, the Court finds that Ms. Sohn’s amended complaint does not sufficiently

                                  11   allege a claim for conspiracy under 42 U.S.C. § 1985. Accordingly, the Court recommends that

                                  12   the amended complaint be dismissed.
Northern District of California
 United States District Court




                                  13           If the Court determines that a complaint should be dismissed, it must then decide whether

                                  14   to grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to

                                  15   amend “shall be freely given when justice so requires,” because “the underlying purpose of Rule

                                  16   15 to facilitate decisions on the merits, rather than on the pleadings or technicalities.” Lopez v.

                                  17   Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and internal quotation marks

                                  18   omitted). When dismissing a complaint for failure to state a claim, “a district court should grant

                                  19   leave to amend even if no request to amend the pleading was made, unless it determines that the

                                  20   pleading could not possibly be cured by the allegation of other facts.” Id. at 1130 (internal

                                  21   quotation marks omitted). “The decision of whether to grant leave to amend nevertheless remains

                                  22   within the discretion of the district court,” which may deny leave to amend if allowing amendment

                                  23   would unduly prejudice the opposing party, cause undue delay, or be futile, or if the party seeking

                                  24   amendment has acted in bad faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532 (9th

                                  25   Cir. 2008) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)). As noted above, Ms. Sohn has

                                  26   already amended her complaint once. The amendment, however, was made without the benefit of

                                  27   the Court’s review of the claims Ms. Sohn apparently intends to assert as the basis for federal

                                  28   jurisdiction. Although this Court harbors some doubt that Ms. Sohn may be able to amend her
                                                                                           5
                                           Case 5:20-cv-03780-BLF Document 10 Filed 12/29/20 Page 6 of 6




                                   1   complaint to state a plausible claim for relief, it cannot rule out the possibility that Ms. Sohn’s

                                   2   allegations may be clarified on amendment, and therefore recommends that she be given leave to

                                   3   amend her claim for alleged violation of 42 U.S.C. § 1985.

                                   4          Based on the foregoing, IT IS ORDERED THAT this case be reassigned to a district judge,

                                   5   with the RECOMMENDATION that Ms. Sohn’s amended complaint be dismissed with leave to

                                   6   amend as to her claim under 42 U.S.C. § 1985. Any party may serve and file objections to this

                                   7   report and recommendation. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; Civ. L.R. 72-3. In view of

                                   8   Ms. Sohn’s pro se status, and the ongoing impact of the COVID-19 public health emergency, this

                                   9   Court will extend the deadline for the filing of any objections to January 29, 2021.

                                  10          Ms. Sohn is encouraged to contact the Federal Pro Se Program for assistance. Information

                                  11   regarding the Program can be found at https://www.cand.uscourts.gov/pro-se-litigants/the-federal-

                                  12   pro-se-program-at-the-san-jose-courthouse/. The Program currently does not hold in-person
Northern District of California
 United States District Court




                                  13   appointments but continues to assist self-represented litigants through telephone appointments,

                                  14   Monday to Thursday, 9:00 am to 4:00 pm. Appointments may be scheduled by calling (408) 297-

                                  15   1480. Additionally, if she has not already done so, Ms. Sohn is encouraged to obtain a copy of the

                                  16   Court’s Handbook for Pro Se Litigants, available on the Court’s website

                                  17   (https://www.cand.uscourts.gov/prosehandbook) or from the Clerk’s Office.

                                  18   Dated: December 29, 2020

                                  19

                                  20
                                                                                                      VIRGINIA K. DEMARCHI
                                  21                                                                  United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          6
